          Case 1:20-cv-01314-BAM Document 12 Filed 10/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    JULIO SANDOVAL,                                    Case No. 1:20-cv-01314-BAM (PC)
11                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR EXTENSION OF TIME AS MOOT
12            v.
                                                         (ECF No. 10)
13    DIAZ, et al.,
                                                         ORDER DENYING PLAINTIFF’S MOTION
14                        Defendants.                    REGARDING CONSENT/DECLINE OF U.S.
                                                         MAGISTRATE JUDGE JURISDICTION
15
                                                         (ECF No. 11)
16

17           Plaintiff Julio Sandoval (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action.

19           On September 15, 2020, the Court ordered Plaintiff to either consent to or decline

20   Magistrate Judge jurisdiction within thirty (30) days. (ECF No. 4.) On October 2, 2020, the

21   Court granted Plaintiff’s motion for a thirty-day extension of time to respond, and the consent or

22   decline form is therefore due on or before November 4, 2020. (ECF No. 9.)

23           On October 5, 2020, Plaintiff filed two documents, titled “Court dates & time constraint”

24   and “Consent/Decline of U.S. MAGISTRATE JUDGE JURISDICTION.” (ECF Nos. 10, 11.)

25   The motions are addressed below.

26   I.      Motion for Extension of Time

27           Plaintiff’s first filing regarding court dates and time constraints appears to be another

28   motion for extension of time. (ECF No. 10.) Plaintiff states that he is experiencing delays in
                                                        1
           Case 1:20-cv-01314-BAM Document 12 Filed 10/08/20 Page 2 of 3

 1   receiving his legal mail, and therefore needs the Court to add 94 days to any proceeding to ensure

 2   he gets enough time to respond. Plaintiff states that he also has limited access to the law library

 3   due to COVID-19 restrictions. (Id.)

 4            It appears that Plaintiff’s motion and the Court’s October 2, 2020 order have crossed in

 5   the mail. However, the only outstanding deadline is the deadline for Plaintiff to complete the

 6   consent or decline form for Magistrate Judge jurisdiction. As this deadline has already been

 7   extended, Plaintiff’s motion is now moot.

 8            To the extent Plaintiff is requesting an extension of time applicable to all of his deadlines,

 9   the Court declines to add additional time to all future deadlines that may arise in this action. If

10   Plaintiff continues to experience delays in receiving his mail or accessing the law library, he may

11   seek appropriate extensions of the specific deadlines that he is unable to meet. If Plaintiff

12   presents good cause to support extensions of those specific deadlines, the Court will allow

13   Plaintiff additional time.

14   II.      Motion Regarding Consent/Decline to U.S. Magistrate Judge Jurisdiction

15            In this filing, Plaintiff presents a variety of questions to the Court, apparently relating to

16   the scope and extent of the Magistrate Judge’s authority to rule on breaches of contract, criminal

17   proceedings, and other matters. (ECF No. 11.) The filing is difficult to understand, but it appears

18   that Plaintiff is asking the undersigned to agree to certain contract terms in exchange for his

19   consent to Magistrate Judge jurisdiction in this action. Plaintiff has also attached additional

20   handwritten documents that he alleges are contracts between himself and other entities or
21   individuals. (Id.)

22            The Court declines to sign or agree to any type of contract in exchange for Plaintiff’s

23   consent to Magistrate Judge jurisdiction in this action. In addition, the Court does not provide

24   legal advice. If Plaintiff is unsure as to the scope of the Court’s or the undersigned’s jurisdiction

25   over this matter or any other type of legal action, Plaintiff is free to conduct additional research

26   before making a decision as to how to respond to the Court’s order for Plaintiff to consent to or
27   decline the jurisdiction of a Magistrate Judge. As explained in that order, Plaintiff may consent to

28   have a Magistrate Judge conduct all proceedings and enter judgment in the case subject to direct
                                                          2
        Case 1:20-cv-01314-BAM Document 12 Filed 10/08/20 Page 3 of 3

 1   appellate review by the Ninth Circuit Court of Appeals. If Plaintiff does not wish for a

 2   Magistrate Judge to conduct all proceedings and enter judgment in the case, a Magistrate Judge

 3   will perform only those duties as required by Eastern District Local Rule 302. Plaintiff may

 4   withhold his consent without any negative substantive consequences, if he so chooses.

 5             Once Plaintiff has made his decision, Plaintiff should complete the form by checking one

 6   box indicating whether he consents or declines the jurisdiction of a Magistrate Judge, and sign

 7   and date underneath his choice.

 8   III.      Order

 9             Accordingly, IT IS HEREBY ORDERED that;

10             1. Plaintiff’s motion for extension of time, (ECF No. 10), is DENIED as moot

11             2. Plaintiff’s motion regarding consent/decline of U.S. Magistrate Judge jurisdiction,

12                   (ECF No. 11), is DENIED; and

13             3. Plaintiff’s consent or decline form remains due on or before November 4, 2020.

14
     IT IS SO ORDERED.
15

16          Dated:     October 8, 2020                         /s/ Barbara   A. McAuliffe               _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
